DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because in line 1, “According to the embodiment” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morotomi et al USPN 10, 253, 487 B2.  Morotomi et al discloses a sanitary washing device 100 having a nozzle 473  configured to discharge water toward an ano-genital region of a human body (see col. 5, lines 16-68); a valve unit 431 (col. 5, lines 44-50) provided on a pipe line 20 between a water supply source 10 . 
As to claims 2-4, 6-10, 13-15, Morotomi et al disclose all of the limitations of the invention but is silent as to the length dimensions of the valve unit, positioning and shape of the low portion, positioning of the valve unit, and positioning of the heat exchanger relative to the low portion.  Morotomi et al shows in the figure below the casing having a section capable of being sized and configured to be a low portion (proximate a forward end of reference numeral 407) and a high portion positioned that is rearward of the low portion, where each portion defines a length in a vertical direction where the high (or most rear portion) is inherently a greater length than the lower portion (see second figure below where the casing appears to incline downwardly toward the toilet seat).  At the time the invention was made, it would have been an obvious matter of design choice to a person of .

    PNG
    media_image1.png
    930
    776
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    224
    288
    media_image2.png
    Greyscale


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The Ando et al and Tsujita et al references are cited for disclosing other pertinent structures.  More specifically, Ando et al reference discloses a sensors.  It is noted such a feature is present in the Applicant’s device, but has not been claimed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LORI L BAKER/Primary Examiner, Art Unit 3754